Citation Nr: 0329639	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-33 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether the reopened claim should 
be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to 
April 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In December 1998 and March 2003, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  The veteran's claim was remanded, 
in part, in response to his October 1997 request for a 
hearing at the RO before a Member of the Board.  In a May 
2003 letter which discussed the new duty-to-assist 
regulations, the RO asked the veteran whether he wanted a 
Board hearing at the RO.  He did not respond to the RO's 
query and, in a July 2003 signed statement, only requested 
that his appeal be sent to the Board for consideration of his 
claims.  The veteran did not indicate that he wanted a 
hearing before the Board.  A a result, the Board believes all 
due process requirements have been met regarding the 
veteran's hearing request.


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied service 
connection for a back disorder.  A February 1995 rating 
decision denied service connection for arthritis and 
bilateral hearing loss, and declined to find that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a back disorder.

2.  The evidence added to the record since the February 1995 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for arthritis, a back disorder, and bilateral 
hearing loss, and is so significant as to warrant 
readjudication of the merits of the claims on appeal.

3.  Upon review of the record on the merits, the objective 
and competent medical evidence of record fails to demonstrate 
that any currently diagnosed arthritis is related to the 
veteran's period of active military service.

4.  Upon review of the record on the merits, the objective 
and competent medical evidence of record fails to demonstrate 
that any currently diagnosed low back disorder is related to 
the veteran's period of active military service.

5.  Upon review of the record on the merits, the objective 
and competent medical evidence of record fails to demonstrate 
that any currently diagnosed bilateral hearing loss is 
related to the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1992 rating decision 
which denied service connection for a back disorder, and the 
February 1995 rating decision which denied service connection 
for arthritis and a bilateral hearing loss, is new and 
material, and the claims for service connection for 
arthritis, a low back disorder, and bilateral hearing loss 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2003).

2.  Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

3.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 
(2003).

4.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.159, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Service Connection Claims

A.  Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
But see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 
22, 2003) (holding that the regulation codified at 38. C.F.R. 
§ 3.159(b)(1) is invalid because it imposes on claimants an 
arbitrary new deadline that does not represent a reasonable 
exercise of VA's authority.) 

The record on appeal is sufficient to resolve the matter as 
to whether the claims should be reopened. 

B.  New and Material Evidence

The RO, in a decision dated in August 1992, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The RO found at the time that there was 
no medical evidence of the claimed disorder and no evidence 
of direct incurrence or aggravation of the disorder in 
service.  The veteran did not appeal the RO's decision, and 
it therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the August 1992 RO 
decision that denied service connection for a low back 
disorder did not include the veteran's service medical 
records.  In August 1992, the National Personnel Records 
Center (NPRC) advised the RO that the veteran's service 
medical records could not be provided, and may have been 
destroyed in a fire at that facility in 1973.

VA medical records, dated from 1991 to 1992, reflect the 
veteran's complaints of, and treatment for, foot pain, 
variously diagnosed as flat feet.

In February 1995, the RO received the veteran's claim for 
service connection for hearing impairment and chronic 
arthritis, and to reopen his claim of entitlement to service 
connection for a low back disorder.

The RO, in a February 1995 rating decision, denied the 
veteran's claims of entitlement to service connection for 
arthritis and a bilateral hearing loss.  The RO found at the 
time that available records failed to show that arthritis and 
a hearing loss were incurred in service.  The RO also 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back disorder, on the basis that no 
new evidence had been submitted to warrant reconsideration.

The evidence before the RO at the time of its February 1995 
rating decision that denied service connection for arthritis 
and a bilateral hearing loss and declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder did not include the veteran's service 
medical records because, as noted above, the records were 
believed destroyed in a fire.

The RO reviewed the VA medical records, dated from 1991 to 
1992, mentioned above, none of which indicates hearing loss 
or a back disorder.  A December 1991 orthopedic consultation 
report notes the veteran's complaints of intermittent left 
foot pain for the past month, and includes a diagnosis of 
tendonitis or early degenerative joint disease of the 
midfoot.  A July 1992 record diagnosed possible gout in the 
veteran's right foot.

In May 1994, the veteran underwent VA audiologic examination.  
According to the examination report, the veteran gave a 
history of noise exposure during his period of active service 
and denied any other noise exposure.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
55
LEFT
       
10
5
20
40
60

The examiner noted that a 3-frequency pure tone average was 
utilized to correlate speech reception thresholds with pure 
tone results.  The veteran averaged 13.3 dB and 11.6 dB for 
the right and left ears respectively for the frequencies 500, 
1000, and 200 Hertz, which correlated well with his speech 
results.  Speech recognition scores on the Maryland CNC Word 
List were 92 percent in both the veteran's left and right 
ears.  The veteran also described a mild degree of bilateral 
tinnitus.  A summary of audiologic test results revealed that 
the veteran had normal hearing through the major speech 
frequencies in both the left and right ears.  A mild 
sensorineural hearing loss at 3000 Hertz, bilaterally, and a 
moderate to severe high frequency sensorineural hearing loss 
for the frequencies of 4000 to 8000 Hertz, bilaterally, was 
noted.

The veteran underwent VA dermatologic examination in December 
1994.  According to the examination report, he denied ever 
having any skin problems.  The veteran said that in 1956, 
while stationed in Germany and on a night exercise, he fell 
off the side of a mountain.  He indicated that he was "kind 
of scratched up" and received a back injury for which he was 
treated as an outpatient in the Aid Station for three or four 
months.  After clinical examination, pertinent diagnoses did 
not include arthritis or a low back disorder.

The February 1995 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1995 decision which was the last final adjudication 
that disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 1996, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in March 1996.   The evidence added to the 
record since the February 1995 rating decision that denied 
the veteran's claims of entitlement to service connection for 
arthritis and bilateral hearing loss and declined to find 
that new and material evidence had been submitted to reopen 
his claim of entitlement to service connection for a back 
disorder includes VA and non VA medical records, dated from 
1973 to 2002, and the veteran's oral and written statements.

Added to the record were private medical records, dated from 
1973 to 1999, from S.J.C., Jr., M.D.  According to a 
September 1997 written statement, Dr. C. evidently summarized 
his office record entries.  It was noted that when seen in 
July 1973, the veteran complained of hearing difficulty and 
tinnitus and psychoneurotic depression with anxiety were 
diagnosed.  When seen the next week, the veteran's hearing 
was no better, and Dr. C.'s impression was that the veteran 
was still quite anxious and depressed.  It was noted that the 
veteran complained of back pain, for which diathermy and pain 
medication were prescribed.  Two additional diathermy 
treatments were noted.  In July 1974 the veteran complained 
of back and stomach aches, and prostatitis was diagnosed.  In 
July 1974, the veteran complained of an earache and was 
diagnosed with otitis media.  The veteran reported seeing Dr. 
H. a year earlier, who had indicated that the veteran had a 
high frequency hearing loss with tinnitus, bilaterally.  In 
December 1974, the veteran complained of hearing problems and 
was referred to the VA hospital because he had been exposed 
to spinal meningitis.  Physical examination was within normal 
limits.  

Private medical records from E.M.D., M.D., indicate that in 
February 1978 an audiogram revealed high frequency hearing 
loss.  When seen in December 1980, the veteran reported some 
low back pain, for which Motrin was prescribed.  It was also 
noted that a physical at Exide (apparently the veteran's 
employer) revealed a high frequency hearing loss.

Dr. C.'s office records further reflect that, in September 
1984 and March 1985, the veteran complained of back pain.  
Dr. C. indicated that, in April 1985, the veteran was 
diagnosed with acute lumbar back strain, for which pain 
medication was prescribed.  He was seen in July 1985 for low 
back pain, for which pain medication and a muscle relaxant 
were prescribed.  In January 1987, elbow pain was diagnosed 
as olecranon bursitis.  When seen in August 1990, the veteran 
reported being in a motor vehicle accident eight months 
earlier, and said he still experienced lower back pain that 
radiated down his left leg.  In September 1991, the veteran 
complained of foot pain and was diagnosed with chronic acute 
gouty arthritis involving his left foot.  A November 1991 
record entry indicates that the veteran was seen for gouty 
arthritis in his left foot, and complained of right foot 
pain.  He related that a chiropractor had told him his back 
pain from his 1989 accident also caused his foot pain.  The 
final diagnosis was gouty arthritis.  Subsequent record 
entries reflect treatment for gout.  

A May 1993 VA outpatient medical record reflects the 
veteran's request for a prescription for Motrin to relieve 
gout.

A February 1995 Social Security Administration (SSA) 
disability determination record indicates that the veteran 
was found to be totally disabled due to osteoarthrosis and 
allied disorders, and was eligible for benefits in September 
1994.  Records received from SSA include a statement 
submitted to that agency by the veteran in September 1994.  
He reported that he worked from 1966 to 1987 as a supervisor 
at Exide Battery, and then was an embalmer from 1987 to 1994.  

A November 1994 medical report was completed for SSA by K.S., 
M.D., who noted the veteran's complaint of arthritis in his 
joints for 20 or 25 years.  Dr. S. diagnosed the veteran with 
gouty arthritis.  According to a November 1994 private 
radiology report, X-rays of the veteran's lumbar spine 
reflected posterior facet hypertrophy and mid 
pseudospondylolisthesis at L5-S1, with no acute abnormality.  
X-rays of his right and left feet were normal.  X-rays of his 
right hand showed a small osteophyte along the head of the 
first metacarpal but were otherwise normal.  

A January 1995 SSA medical report diagnosed generalized low-
grade arthritis and periodic flare-ups, possibly 
inflammatory, with a sedimentation rate of 13.  X-rays showed 
osteoarthritis (degenerative joint disease).  The examiner 
commented that the veteran's only current limitation was 
right ankle synovitis, with normal neurologic findings.

Dr. C.'s office records further reveal that, in January 1996, 
the veteran complained of arthritis and was diagnosed again 
with gouty arthritis.  

Added to the record is the veteran's March 1996 written 
statement indicating that, while stationed in Germany on a 
major field exercise, he and several others fell 
approximately one hundred feet off a cliff or mountain.  The 
veteran said he and the others were hurt and bleeding, but 
kept walking.  He said he reported the accident, and aid was 
sent.  He said he treated his bleeding and, after returning 
to the base, received follow-up treatment for several months.  
He said the accident was noted in his medical records and at 
discharge.  The veteran said he received private medical 
treatment for his progressively worsening back disorder. 

Dr. C.'s office records also reflect that in July 1996, the 
veteran indicated he had been involved in a vehicular 
accident the previous week in which he was a passenger in the 
right front seat of a vehicle that was struck in the rear by 
another vehicle.  He complained of middle back pain, left 
side and shoulder pain, and right ankle and leg pain and 
weakness.  Dr. C.'s impression was that the veteran had 
sustained an acute strain of his posterior neck, right, and 
left shoulders and dorso-lumbar spine region and right calf 
muscle.  Treatment included prescribed medication and 
diathermy therapy.  In August 1996, the veteran reported 
having right lumbar spine and neck pain, although physical 
examination revealed no muscle spasms in the areas of his 
injury.  

In a November 1997 letter to Dr. C., A.M.B., M.D., a 
rheumatologist, said he had examined the veteran, who had 
suffered with widespread arthralgia for some years but 
recently had increased discomfort in his shoulder girdles, 
pelvic girdle, knees, ankles, feet, and hands.  The veteran 
had cold sensations in his feet and also had lower back pain.  
Upon clinical examination, Dr. B. diagnosed mild 
polyarthralgias, with a need to rule out "PMR" (polymyalgia 
rheumatica?), connective tissue disorder, or polyarticular 
osteoarthritis.  A differential diagnosis to be considered 
was polyarticular gout.  Bilateral carpal tunnel syndrome was 
also diagnosed.

In another November 1997 letter to Dr. B., M.K. L., M.D., a 
neurologist, said he had examined the veteran.  Upon review 
of clinical test results, Dr. L. reported a mildly abnormal 
nerve condition study demonstrating median neuropathy at the 
right wrist and findings possibly suggestive of early 
neuropathy, bilaterally.  It was thought test findings were 
suggestive of early, generalized acquired sensory motor 
neuropathy.

Later added to the record was a life insurance form completed 
by the veteran in November 1997, on which he said he was 
disabled by rheumatoid and gouty arthritis and was unable to 
return to work.

A June 1998 private orthopedic medical record includes a 
clinical impression of olecranon bursitis on the right and a 
history of rheumatoid arthritis. 

According to a December 1998 clinical entry by Dr. C., the 
veteran complained of arthritis aches and pain.

Private medical records, dated from October 2000 to April 
2002, from C.L.B., M.D., show that the veteran was treated 
for prostate cancer.  When initially seen in October 2000, he 
gave a history of having had a major fall of approximately 40 
to 50 feet when he was a young man.  He said he never got 
over the pain or problems he had from that, and denied any 
hematuria or problems with the urethra or pelvic fracture at 
that time.  It was also noted that the veteran had 
experienced some trouble hearing due to environmental 
problems in the past, as far as being subjected to loud 
noises.  He had some ringing in his ears, but no dizziness or 
headaches.  He had arthritis in his lower back, knees, and 
other joints occasionally, and had back pain that was 
unchanged recently.  

A November 2000 private medical record includes a past 
medical history of osteoarthritis.

A March 2001 private medical record from Dr. C.L.B. notes 
that the veteran was off his prescribed medication and needed 
to resume taking anti-inflammatory medication for his gout. 

Private medical records from T.E.H., M.D., dated from July 
2001 to April 2002, indicate that, when seen in August 2001, 
the veteran's tympanic membranes were normal.  The veteran 
denied any tinnitus when seen in 2002.

In a February 2002 response to the RO's request for the 
veteran's service medical records, the NPRC again indicated 
that this was a "fire-related" case.

As noted above, the veteran has asserted that he has 
arthritis, a back disorder, and bilateral hearing loss, and 
that those disorders had their origin during his period of 
active military service.  Service medical records are, 
unfortunately, unavailable, and are presumed destroyed in a 
fire.

The evidence received since the February 1995 RO decision 
consists of private medical records and the veteran's written 
statements.  The private medical records dated from 1973 to 
2002 include diagnoses of arthritis, a back disorder, and 
high frequency hearing loss, and the veteran's written 
statements to the effect that he sustained a back injury in 
service when he fell from a high elevation while on a night 
exercise in Germany.  This evidence is new, and does bear 
directly on the question of whether the veteran has a back 
disorder, arthritis, and bilateral hearing loss related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disabilities and their origin, and thus does bear directly 
and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claims of entitlement to service 
connection for arthritis, a low back disorder, and a 
bilateral hearing loss.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for arthritis, a 
low back disorder, and a bilateral hearing loss on a de novo 
basis.

II.  Service Connection for Arthritis, a Back Disorder,
and Bilateral Hearing Loss

A.  VCAA

As previously mentioned above, there has been a significant 
change in the law during the pendency of this appeal.  The 
new VCAA redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claims were filed before the enactment of the 
VCAA, and remain pending before the Board.  Accordingly, the 
VCAA is clearly applicable.  After receiving the veteran's 
claim in March 1996, the RO advised him by letter in 
April 1996 that he needed to complete additional forms in an 
effort to obtain service medical records, and included a 
blank NA Form 13055.  He later filed those forms, dated in 
March 1998.

In June 1996 letter transmitting the June 1996 rating 
decision, the RO advised the veteran of its decision and his 
appellate rights.  He filed a notice of disagreement in 
February 1997, and has submitted numerous items of evidence 
and argument in support of his claims since that time.  

As set forth above, VA has published regulations to implement 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in June 
1996 rating decision, September 1997 statement of the case 
(SOC), and November 2002 and June 2003 supplemental 
statements of the case (SSOCs), of the applicable law and 
reasons for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claims to be granted.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify documents in the file which establish compliance 
with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Here, as set forth above, the 
Board notes that some of the veteran's service medical 
records are evidently unavailable from the NPRC.  The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

While it is unfortunate that the veteran's service medical 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume, for the purpose of 
this decision, that the veteran's account of in-service 
events is as he has described.  The RO also obtained the 
veteran's private treatment records.  There is no indication 
in the record, from either the veteran or his representative, 
of any additional relevant records which are available and 
which the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here the RO determined that VA examination and 
opinions are not warranted in this case, and the Board sees 
no reason to contradict that finding.  

In correspondence from the RO dated in May and July 2003, and 
in the June 2003 SSOC, the veteran was advised of the 
provisions of the VCAA and of the new VA regulations issued 
pursuant thereto.  The May and July 2003 letters, citing the 
Quartuccio precedent, advised the veteran of what the 
evidence needs to show in order for his claims to be granted, 
what evidence was already of record, and what information or 
evidence was still needed.  He was also informed that VA 
would assist him by requesting records in the custody of 
military authorities or Federal agencies.  That letters 
requested that he respond within 30 days.  Therefore, VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  A copy of the letters 
and SSOC was also sent to the veteran's accredited service 
representative of record.  See Quartuccio, Charles, supra.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, supra, which held that the new regulation codified 
at 38 C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed in 1996 have accorded him 
ample time for responses, and he and his representative have 
submitted evidence on several occasions.  Moreover, in a June 
2003 signed statement, the veteran said "[a]ll records have 
been provided by me that I am able to obtain" and, in a July 
2003 signed statement the veteran requested that his appeal 
be forwarded to the Board without waiting for a 60 day period 
to expire.  Furthermore, in an August 2003 written statement, 
the veteran said "we have no additional info" and, in the 
Hearing Memorandum filed with the Board in September 2003 (on 
page 2), the veteran's representative expressly stated, in 
pertinent part, "[a]s there has been no new evidence 
submitted in regards to this claim, we have no additional 
argument to make".

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B. Discussion 

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) or 
arthritis in service, incurrence of either such disorder 
coincident with service will be presumed if it becomes 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In light of the veteran's missing service medical records, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
It is indeed unfortunate that the veteran's service medical 
records are unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

1.  Service Connection for Arthritis and Low Back Disorder

The veteran has contended that service connection should be 
granted for arthritis.  Although the evidence shows that the 
veteran currently has arthritis or gout, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects the first post-service evidence of 
record of gouty arthritis is from 1991, more than 30 years 
after the veteran's separation from service.  Moreover, when 
examined in November 1994 by Dr. K.S. in conjunction with his 
claim for SSA disability benefits, the veteran gave a history 
of having arthritis for 20 to 25 years, essentially since 
approximately 1970, but still more than 10 years after his 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's arthritis or 
gout to service or any incident of service has been 
presented.

The veteran has also contended that service connection should 
be granted for a low back pain.  He has asserted that he 
injured his back in a fall from a high elevation during a 
night exercise while stationed in Germany and received 
medical treatment for it for several months.  Having no 
reason to doubt his credibility, the Board will assume, for 
the purpose of this decision, that the veteran's account of 
these in-service events is as he has described.  
Nevertheless, although the evidence shows that the veteran 
currently has back pain variously diagnosed as lumbar strain, 
no competent medical evidence has been submitted to show that 
this disability is etiologically related to service or any 
incident thereof.  

On the other hand, the record reflects that the first post-
service evidence of record of back pain is from 1973, more 
than 14 years after the veteran's separation from service.  
Moreover, private medical records indicate that the veteran 
was in a motor vehicle accident in 1989 that evidently caused 
his 1990 complaints of back pain, and was in a second motor 
vehicle accident that caused lumbar spine pain in 1996.  
Thus, again, no medical opinion or other medical evidence 
relating the veteran's low back disorder to service or any 
incident of service has been presented.

The Board notes that the October 2000 private medical record 
from Dr. C.L.B. indicates the veteran reported that his back 
disorder had its onset due to a major fall when he was a 
young man.  This statement, in and of itself, amounts to no 
more than a recitation of the veteran's reported history, and 
does not constitute an informed opinion on the matter.  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran is certainly capable of providing evidence of his 
personally perceived symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Routen v. Brown, Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claims.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has arthritis or 
a low back disorder related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.


2.  Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma in service.  His service personnel records indicate 
that he was trained as a medical specialist and served in 
Germany.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, unfortunately the veteran's 
service medical records are unavailable.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no indication from the veteran that he was 
treated for a hearing loss in either ear during service.  The 
Board acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to noise while serving in 
Germany, although such service was not wartime service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.2 (2003).  
Nevertheless, although the veteran reported having a hearing 
problem after his release from active service, and while he 
complained of tinnitus and hearing difficulty in 1973, some 
14 years after his discharge from active service, the first 
post-service reference to an audiogram reflecting hearing 
loss was from 1978, 19 years after his separation from active 
service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service.  Nothing in any of the medical 
records associated with the claims file can be construed to 
attribute the veteran's bilateral hearing loss to his period 
of active service, including exposure to acoustic trauma in 
service.

While the medical evidence documents that the veteran has 
bilateral hearing loss, his bilateral hearing was evidently 
normal when he entered service.  The first indication of any 
hearing difficulty was in 1973, many years after the 
veteran's separation from service.

As noted above, the veteran is certainly capable of providing 
evidence of symptomatology, but a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Routen 
v. Brown, supra, Harvey v. Brown, 6 Vet. App. at 393-94.  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has a bilateral hearing loss related to service or 
any incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. §§ 3.303, 3.304.





ORDER


Service connection for arthritis is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral hearing loss is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




